       Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 1 of 13



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (pro hac vice application pending)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (pro hac vice application pending)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
15

16   NIANTIC, INC., a Delaware corporation,        Case No. 19-cv-3425

17                          Plaintiff,             DECLARATION OF JULIE E.
                                                   SCHWARTZ IN SUPPORT OF
18          v.                                     NIANTIC, INC.’S MOTION FOR
                                                   PRELIMINARY INJUNCTIVE RELIEF
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
     ALEN HUNDUR, a.k.a. “IOS N00B,”
21
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                             DECLARATION OF JULIE E. SCHWARTZ
       Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 2 of 13



 1          I, Julie E. Schwartz, declare and state as follows:
 2          1.      I am a partner at the law firm of Perkins Coie LLP, and one of the attorneys

 3   representing plaintiff Niantic, Inc. in the above-entitled action. I have personal knowledge of the

 4   facts set forth in this declaration and am competent to testify to its contents.

 5          2.      Attached as Exhibit A is a true and correct copy of a Certificate of Registration

 6   issued by the U.S. Copyright Office for a computer program titled “Pokémon GO, Version

 7   0.133.0.”

 8          3.      Attached as Exhibit B is a true and correct copy of a Certificate of Registration

 9   issued by the U.S. Copyright Office for a computer program titled “Ingress, Version 2.11.2.”

10          4.      Attached as Exhibit C is a true and correct copy of a June 7, 2019 letter from

11   Todd M. Hinnen, outside counsel for Niantic, to defendants Global++, Ryan Hunt, and

12   Alen Hundur. To my knowledge, defendants have not responded to the letter.

13

14
            I declare under penalty of perjury that the foregoing is true and correct.
15

16          Executed on June 14, 2019 in Palo Alto, California.

17

18                                                  /s/ Julie E. Schwartz____________________
                                                    Julie E. Schwartz
19

20

21

22

23

24

25

26

27

28
                                                        1
                                                                     DECLARATION OF JULIE E. SCHWARTZ
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 3 of 13




  EXHIBIT A
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 4 of 13
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 5 of 13
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 6 of 13




  EXHIBIT B
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 7 of 13
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 8 of 13
Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 9 of 13




  EXHIBIT C
         Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 10 of 13




June 7, 2019                                                                               Todd M. Hinnen
                                                                                  THinnen@perkinscoie.com
                                                                                       D. +1.206.359.3384
                                                                                       F. +1.206.359.4384

VIA EMAIL

Global++ (https://globalplusplus.com)
Ryan Hunt
elliotrobot20@gmail.com
Alen Hundur
a.hundur@outlook.com

Re:      Cease and Desist Unlawful Conduct Targeting Niantic, Inc.

Dear Mr. Hunt, Mr. Hundur, and others acting for and on behalf of Global++:

We represent Niantic, Inc. We write to demand that you stop your unauthorized and illegal
activity targeting Niantic and Niantic’s games.

      A. Niantic and Niantic’s Games

As you know, Niantic designs, develops, and publishes location-based augmented reality games,
including Pokémon GO and Ingress. Niantic is also the publisher of Harry Potter: Wizards Unite,
a highly anticipated new game that has launched in limited locales. Niantic’s games are based on
three core principles: exploration and discovery of new places, exercise, and real-world social
interaction with other people. Through these principles, and by leveraging mobile devices and
sophisticated mapping technologies, Niantic’s games enable magical experiences that make the
world even more enticing and enchanting.

Niantic takes its core principles very seriously, and it does not tolerate conduct that threatens the
integrity of its games or impairs the gaming experience of its users. Nor does Niantic tolerate
conduct that infringes its intellectual property rights.

      B. Global++’s Unlawful Activity

Our investigation indicates that Global++ traffics in unauthorized derivative versions of the
mobile apps for Niantic’s games, which Global++ calls “tweaks.” Specifically, it appears that
Global++ circumvents the technical security measures protecting the code in Niantic’s mobile
apps; copies and modifies the code without Niantic’s permission; then profits from derivative
versions of Niantic’s apps marketed under the names “Potter++,” “PokeGo++,” and “Ingress++.”
See Figure 1. For purposes of this letter, we refer to these unauthorized derivative versions of
Niantic’s apps as the “infringing programs.”
            Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 11 of 13



Global++
June 7, 2019
Page 2


                                                      Figure 1 1




As we understand it, the principal purpose of the infringing programs is to allow users to cheat
within Niantic’s games, including by “spoofing” (i.e., faking) their locations—functionality that
directly undermines Niantic’s core principles, interferes with legitimate users’ enjoyment of
Niantic’s games, and violates Niantic’s Terms of Service. Our investigation indicates that
Global++ has reaped substantial profits from its infringing programs.

Niantic appreciates your enthusiasm for its games. However, your activities violate civil and
criminal law, and your conduct harms Niantic and Niantic’s users. We therefore demand
that you immediately cease developing, offering, and distributing the infringing programs and
stop engaging in any other activity that violates Niantic’s rights.

First, your activities violate Niantic’s Terms of Service. Under the Terms of Service, users may
not, among other things, “copy, modify, or create derivative works based on” Niantic’s games;
“use the Services or Content . . . for any commercial purpose”; or cheat, which includes “[u]sing
any techniques to alter or falsify a device’s location (for example through GPS spoofing).”
Niantic, Terms of Service §§ 3, 4, 6, www.nianticlabs.com/terms/ (last visited May 29, 2019).
Your misconduct, as described above, violates all those terms and conditions and likely others as
well.

1
    Source: Global++, https://globalplusplus.com (last visited May 29, 2019).
        Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 12 of 13



Global++
June 7, 2019
Page 3


In addition, it appears that your infringing programs scrape valuable and proprietary information
relating to points of interest in Niantic’s games (point-of-interest data, or “POI data”), then
transfer that data to your servers for aggregation and further commercial exploitation. That, too,
violates Niantic’s Terms of Service. See id. § 6 (prohibiting “extract[ing], scrap[ing], or
index[ing]” Niantic’s services or content).

Second, by copying, modifying, and distributing infringing versions of Niantic’s code without
Niantic’s permission, you have violated Niantic’s exclusive rights under the federal Copyright
Act. See 17 U.S.C. §§ 102, 106. That misconduct exposes you to serious penalties, including
money damages, injunctive relief, and attorneys’ fees and costs. See id. §§ 501, 505. The
Copyright Act also permits Niantic to seek an order impounding your infringing programs and
all articles by means of which your infringing programs may be reproduced. See id. § 503.

Third, by soliciting and encouraging Niantic’s customers (and others) to use your infringing
programs, you have unlawfully induced third parties to infringe Niantic’s intellectual property
rights; interfered with Niantic’s business relationships; and engaged in conduct that is unlawful,
unfair, and fraudulent. See Cal. Bus. & Prof. Code § 17200.

To be clear, the foregoing is not an exhaustive list of the violations that we have identified and
that we expect to identify in the future. Our legal and factual investigation is ongoing.

   C. Niantic’s Demands

Niantic would prefer to resolve this dispute amicably. To avoid further escalation, however, you
and your agents, employees, affiliates, or anyone acting on your behalf (“You” or
“Your”) must immediately:

   1. Cease developing, offering, and distributing unauthorized derivative versions of Niantic’s
      mobile apps, including but not limited to all versions of Potter++, PokeGo++, and
      Ingress++, and all similar programs;
   2. Deactivate and render unusable all copies of Your infringing programs;
   3. Inform all users of Your infringing programs that Your infringing programs are
      unauthorized and in violation of Niantic’s Terms of Service;
   4. Deactivate and make inaccessible all online channels and other channels through which
      You advertise, market, distribute, and sell access to Your infringing programs, including
      but not limited to the website at https://globalplusplus.com/, and any other websites or
      accounts (including but not limited to accounts maintained through Patreon, Stripe,
      Discord, Facebook, Twitter, and YouTube) within Your custody or control;
        Case 3:19-cv-03425-JSC Document 7-9 Filed 06/14/19 Page 13 of 13



Global++
June 7, 2019
Page 4


   5. Provide complete and unaltered copies of any software code or tools used to develop or
      distribute Your infringing programs;
   6. Provide complete and unaltered copies of the code for all versions of Your infringing
      programs, then permanently delete all such code;
   7. Provide complete and unaltered copies of any Niantic data within Your custody or
      control, including but not limited to POI data, then permanently delete any such data;
   8. Cease developing, offering, and distributing any other products, services, or content in
      violation of Niantic’s rights;
   9. Provide a list of websites and domain names that You own, maintain, or control,
      including but not limited to websites and domain names that obtain, display, solicit, or
      distribute Niantic data and Niantic intellectual property; and
   10. Disgorge all profits from Your unlawful conduct.
Furthermore, for the reasons explained above, Niantic hereby revokes Your limited license
to access Niantic’s games, apps, websites, servers, services, and platforms. This means that
You may not access or use Niantic’s games, apps, websites, servers, services, or platforms in any
manner and for any reason. Niantic will treat any further activity by You on Niantic’s games,
apps, websites, servers, services, or platforms as intentional and unauthorized access to its
protected computers in violation of the federal Computer Fraud and Abuse Act, 18 U.S.C. §
1030, and similar state laws.

Please confirm in writing, no later than June 13, 2019, that You have complied with our
demands. My contact information appears at the top of this letter. If You ignore this letter and
continue in Your current unauthorized and improper conduct, Niantic will take measures it
believes are necessary to enforce its rights, maintain the quality of its services, and protect its
users.

This letter is not intended by Niantic as a waiver or relinquishment of any of Niantic’s rights or
remedies. Niantic specifically reserves all such rights and remedies, whether at law or in equity.

Sincerely,



Todd M. Hinnen
